      Case 2:19-cv-02544-JAM-DB Document 55 Filed 02/24/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                       IN THE UNITED STATES DISTRICT COURT

 8                           EASTERN DISTRICT OF CALIFORNIA

 9   SOLARMORE MANAGEMENT
     SERVICES, INC., a California corporation,       Case No. 2:19-cv-02544-JAM-DB
10
                      Plaintiff,                     ORDER GRANTING EIGHTH EX
11                                                   PARTE MOTION TO EXTEND TIME
     v.                                              FOR SERVICE OF COMPLAINT
12
     JEFF CARPOFF and PAULETTE                       Complaint Filed: December 17, 2019
13   CARPOFF, husband and wife; LAUREN               Amended Complaint Filed:
     CARPOFF, an individual; ROBERT V.               December 18, 2020
14   AMATO, an individual; PRISCILLA                 Current Service Deadline:
     AMATO, an individual; ROBERT                    February 26, 2021
15   KARMANN, an individual; RONALD J.               Requested Extended Deadline:
     ROACH, an individual; JOSEPH BAYLISS,           April 27, 2021
16   an individual; BAYLISS INNOVATIVE               Trial Date: None Set
     SERVICES, INC., a California corporation;
17   ARI J. LAUER, an individual; LAW
     OFFICES OF ARI J. LAUER; ALAN
18   HANSEN; an individual; SEBASTIAN
     JANO, an individual; STEVE WILDE, an
19   individual; RYAN GUIDRY, an individual;
     CARRIE CARPOFF-BODEN, an individual;
20   PATRICK MOORE, an individual; HALO
     MANAGEMENT SERVICES LLC, a
21   Nevada limited liability company;
     ALVAREZ & MARSAL VALUATION
22   SERVICES, LLC, a Delaware limited
     liability company; BARRY HACKER, an
23   individual; MARSHALL & STEVENS,
     INC., a Delaware corporation;
24   COHNREZNICK CAPITAL MARKETS
     SECURITIES, LLC, a Maryland limited
25   liability company; FALLBROOK CAPITAL
     SECURITIES CORPORATION, a Florida
26   corporation; SCOTT WENTZ, an individual;
     RAINA YEE, an individual; VISTRA
27   INTERNATIONAL EXPANSION (USA)
                                                 1                ORDER GRANTING EIGHTH
28                                                            EX PARTE MOTION TO EXTEND
                                                          TIME FOR SERVICE OF COMPLAINT
     4826-3455-9965
      Case 2:19-cv-02544-JAM-DB Document 55 Filed 02/24/21 Page 2 of 2


 1   INC., fka RADIUS GGE (USA), INC., fka
     HIGH STREET PARTNERS INC., a
 2   Maryland corporation; RADIUS GGE
     (USA), INC., fka HIGH STREET
 3   PARTNERS INC., a Maryland corporation;
     MONTAGE SERVICES, INC., a California
 4   corporation; HERITAGE BANK OF
     COMMERCE, a California corporation;
 5   DIANA KERSHAW, an individual;
     CARSON TRAILER, INC., a California
 6   corporation; DAVID ENDRES, an
     individual; AHERN RENTALS INC., a
 7   Nevada corporation, AHERN AD, LLC, a
     Nevada limited liability company; EVAN
 8   AHERN, an individual; THE STRAUSS
     LAW FIRM, LLC, a South Carolina limited
 9   liability company; PETER STRAUSS, an
     individual; PANDA BEAR
10   INTERNATIONAL, LTD., a Hong Kong
     corporation; PANDA SOLAR SOLUTIONS
11   LLC, a Nevada limited liability corporation;
     DC SOLAR INTERNATIONAL, INC., a
12   Nevis corporation; BAYSHORE SELECT
     INSURANCE, a Bahamian Corporation;
13   CHAMPION SELECT INSURANCE, a
     Bahamian Corporation; JPLM DYNASTY
14   TRUST, a Cook Island Trust; BILLIE JEAN
     TRUST, a Cook Island Trust; SOUTHPAC
15   INTERNATIONAL, INC., a Cook Islands
     Corporation,
16
                             Defendants.
17

18             Upon consideration of the Eighth Ex Parte Motion to Extend Time for Service of

19   Complaint (the “Motion”) filed by Plaintiff Solarmore Management Services, Inc.
20   (“Solarmore” or “Plaintiff”), and for good cause appearing,
21             IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
22             (1)    The Motion is granted; and
23             (2)    The Plaintiff’s deadline to serve the complaint (“Complaint) in this action is
24   hereby extended by sixty (60) days, through and including April 27, 2021.
           IT IS SO ORDERED.
25

26    DATED: February 23, 2021                   /s/ John A. Mendez
                                                 THE HONORABLE JOHN A. MENDEZ
27                                               UNITED STATES DISTRICT COURT JUDGE
                                                     2                  ORDER GRANTING EIGHTH
28                                                                  EX PARTE MOTION TO EXTEND
                                                                TIME FOR SERVICE OF COMPLAINT
     4826-3455-9965
